Judge Chenshaw
delivered the opinion of the court:
The objections to the jurisdiction of the court, and to the right of Orwig to maintain this suit as remote vendee, with special warranty only, against Andrew Blunt, as remote vendor, cannot avail, for the reasons assigned and the authorities referred to by the circuit court. And, that there was an eviction, or, what is equivalent to an eviction, a recovery in the United States district court for the district of Illinois, against Orwig, of part of the land sold by Blunt to Collins, is manifested by the record of that court; and, we think, no serious doubt can be entertained that Blunt had reasonable and sufficient notice of that suit, before its trial, to prepare for and defend the same, and that, consequently, he is concluded by the judgment in that case.
Hunt introduced evidence conducing to show that the consideration actually received by him was not that mentioned in his deed to Collins, which was a money consideration, but was a tract of land which *83Collins let him have, of much less vrnlue than the sum stated in his deed to Collins as the consideration. He introduced evidence, also, conducing to show that Collins had, by his misrepresentations, deceived him as to the quantity and quality of the land received by him from Collins as the consideration of his deed to Collins. The circuit court refused to lessen the amount of recovery against Hunt in consequence of these facts, but determined that, whatever might be the true rule, in an action between a vendor and his immediate vendee, in which there would exist a privity of contract as well as of estate, Hunt could not, as between him and the remote vendee, Orwig, impeach the consideration expressed in his deed to Collins, nor rely upon the alledged deceit practiced upon him by Collins. This opinion of the court, we apprehend, is correct.
2. As between an immediate vendee with warranty, and his warrantor, the warrantor may show what was the real consideration paid for the land the title to which was warranted; but between at remote vendee and a warrantor, the consideration expressed in the deed is conclusive, and cannot be questioned in a suit on the warranty. (Greenvault vs. Davis, 1 Hill, 643.) The doetrine relating to ordinary assignments has no application in this case.
In a recent case decided in New York, quoted by Sedgwick on the measure of damages, it was said: “It is well settled that, for the purpose of ascertaining the damages to which a plaintiff may be entitled in an action at law for tbe breach of the covevant of seizin in a deed, the true consideration, and that all, or any part, remains unpaid, ma}7 be shown, notwithstanding a different consideration is expressed in the deed, and although it contains an acknowledgment, on the part of the grantor, that it has been paid at the time of, or before, the execution of the deed.” The author, however, says : “But, though parol proof may be admitted as between the original parties, it is well settled in New York that, if the grantee has transferred the land, the consideration named is conclusive as between his assigns and the original grantor, at least as against the latter.” The author proceeds, that Bronson, J., in the case of Greenvault vs. Davis, 4th Hill, 643-649, said.: “It would work the grossest injustice to allow the covenantor to go into the question of how much was actually paid for the land when the title has failed in the hands of an assignee.” It is further said in the case *84in 4th Hill, supra: “The orignal parlies knew, of course, what was the true consideration of the grant, but it is not so with third persons. They have no means of knowing what consideration was paid but from what the parties have said by the conveyance. The defendant covenanted with Price and his assigns. When he inserted the consideration and covenant in his deed, he virtually said to any one who might afterwards come in as assignee, that he had received the whole five hundred dollars, and would stand bound to that extent that the title should not fail. — ■ The plaintiff acted upon that assurance and parted with his money, and the defendant should not now be heard to gainsay the admission. It is against good conscience and honest dealing to set up this defense, and the defendant is estopped from doing it.” Again, Bronson, J., in delivering his opinion in the case of Greer.vault vs. Davis, supra, referred to a case in which Justice Sutherland had delivered the opinion of the court, in which he used the following language : “If the covenant passes to the assignee with the land, it cannot be affected by the equities existing between the original parties, any more than the title to the land itself” — that, “to allow a secret agreement in opposition to the plain import of a covenant running with the land, to control and annul it in the hands of a bona fide assignee, would be a fraud upon such assignee which the law will not tolerate.”
We are not apprised of any principle of law in opposition to that recognized in the above authorities, so far as quoted, as to the rule which should govern the amount of recovery in an action by a remote grantee against his remote grantor upon his covenant of warranty. And we conclude, therefore, that the circuit court did not err in deciding that Hunt was concluded by the consideration mentioned in his deed to Collins in this action by a remote grantee, and that he could not avail himself of the alledged fraud practiced upon him by his vendee— *85that is a matter between themselves, and cannot operate against Orwig, the assignee of the land and warranty. The doctrine which prevails in ordinary assignments under our statute does not apply.
3. The criterion of recovery is the value of the land lost by the eviction; or if less than the whole is lost, the value of so much as is lost, proportioned to the original consideration paid.
4. This court will presume that a circuit court of the U. States had jurisdiction, when the pleadings show the fact that the suit was between citizens of different states, and the matter in controversy exceeded the sum of $500.
It is urged in argument that Orwig should not be allowed to recover more than he paid in purchasing in the paramount outstanding title, and that it was the duty of Orwig to disclose what he paid for this title. It does not appear what amount he paid for it, nor was he called upon to state, nor was t shown in any other way. If it were conceded that the plaintiff’s recovery ought to be limited to the amount paid by him for the superior title, were that amount manifested, it cannot be so limited, as this amount is not made to appear. Nor do we perceive that it was the duty of the plaintiff to disclose the amount in order to limit his recovery, without being called upon to do so. It was, as we take it, in the power of the defendant to show this fact, and he made no effort to do so. Prima facie, the plaintiff had aright to recover the consideration in the deed of Hunt proportionate to the land lost, and this is the amount decreed by the court.
As to the fraud charged, we think the testimony amply sufficient to sustain the charge.
We are also of opinion that the jurisdiction of the district court of the United States for the district of Illinois sufficiently appears in the action of ejectment in which the land was recovered against the plaintiff. It is true that" it is a court of limited jurisdiction, and such a state of case should be shown in the record of the suit against the plaintiff in that court as to manifest its jurisdiction; and this, we think, has been done. The declaration alledges that the parties were citizens of different states, and that the amount in controversy exceeded the sum of $500. This was sufficient to give that court jurisdiction.
Wherefore, the decree is affirmed.